                   Case 1:04-cr-01110-DLC Document 721
                                                   719 Filed 08/10/20
                                                             08/07/20 Page 1 of 2




                                                                                                                    787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




                                                                      MEMO ENDORSED
    August 7, 2020

    VIA ECF

    The Honorable Denise L. Cote
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    Re:       Ivezaj v. United States, 20-cv-4889-DLC (S.D.N.Y.)
              Rudaj v. United States, 11-cv-1782-DLC (S.D.N.Y.)
              Dedaj v. United States, 11-cv-1510-DLC (S.D.N.Y.)
              Colotti v. United States, 11-cv-1402-DLC (S.D.N.Y.)
              DiPietro v. United States, 11-cv-1556-DLC (S.D.N.Y.)
              United States v. Rudaj et al., 04-cr-1110-DLC (S.D.N.Y.)


    Dear Judge Cote:

            We respectfully submit this letter on behalf of Prenka Ivezaj, Alex Rudaj, Nikola Dedaj, Nardino
    Colotti, and Angelo DiPietro (the “Petitioners”) to request a unified briefing schedule for the Petitioners’
    above-captioned 28 U.S.C. § 2255 proceedings, all of which challenge their 18 U.S.C. § 924(c)
    convictions in United States v. Rudaj et al., 04-cr-1110-DLC (S.D.N.Y.). The Government joins this
    request.

           On June 22, 2020, Mr. Ivezaj filed a § 2255 motion to vacate his 84-month sentence imposed
    under § 924(c). On June 23, the Second Circuit granted leave to Mr. Ivezaj to file a successive § 2255
    motion. Also on June 23, the other Petitioners received leave from the Second Circuit to file successive
    § 2255 motions to vacate their § 924(c) sentences, and their § 2255 motions were transferred to the
    Court.

           On June 26, the Court set a briefing schedule for Mr. Ivezaj’s § 2255 motion. The current
    schedule in Mr. Ivezaj’s case calls for the Government to respond to Ivezaj’s § 2255 motion by August
    28. Mr. Ivezaj’s reply is due 30 days later. The Court has not yet set a schedule for the other Petitioners’
    § 2255 motions.



N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
             Case 1:04-cr-01110-DLC Document 721
                                             719 Filed 08/10/20
                                                       08/07/20 Page 2 of 2
36711485.2




        After the Court set a briefing schedule for Mr. Ivezaj, counsel for the Petitioners engaged in
discussions among themselves and with the Government. The Petitioners’ § 924(c) convictions are
based on the same predicate offenses, and their § 2255 motions involve identical issues and arguments.
The parties are discussing those issues in an effort to reach a resolution and avoid the necessity of
briefing. In the event we do not resolve the matters, however, the parties agree that a unified briefing
schedule applicable to all the Petitioners’ § 2255 motions would be the most efficient way to proceed.
Thus, the parties jointly propose the following schedule:

            September 21, 2020: Deadline for Petitioners’ joint opening brief
            November 5, 2020: Deadline for Government’s omnibus response
            November 19, 2020: Deadline for Petitioners’ reply

       The proposed schedule grants 45 days for the Petitioners to submit an opening brief in order to
allow for continued discussion among the parties. If the parties are able to reach a resolution, we will
promptly inform the Court. This is the first request for an extension of time by any of the parties in the
above-captioned habeas proceedings.

Respectfully submitted,

/s/ Michael Schachter
Michael Schachter
Counsel for Prenka Ivezaj

cc (via email): Lara Pomerantz
                Jonathan Rebold
                United States Attorney’s Office

                David Patton
                Eunice Lee
                Edward Zas
                Counsel for Alex Rudaj, Nikola Dedaj, and Nardino Colotti

                Anthony DiPietro
                Counsel for Angelo DiPietro

                                                        Granted. The parties shall make their
                                                        submissions in accordance with the
                                                        proposed schedule.
                                                        Dated: August 10, 2020




                                                    2
